DETAILED ACTION
This action is responsive to the application No. 16/865,957 filed on May 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the memory cell configuration 2 of the first group reading on Fig. 21B in combination with the capacitor configuration 10 of the second group reading on Fig. 5D in the reply filed on 11/22/2021 is acknowledged.  The Applicants indicated that claims 1-30 read on the elected species.  Accordingly, pending in this Office action are claims 1-30.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 21, 22, and 29 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moon (US 2020/0091279). 

Regarding Claim 1, Moon (see, e.g., Fig. 1), teaches a semiconductor device, comprising:
a first electrode 130;
140; and5
a multi-layered stack DS1 disposed between the first electrode 130 and the second electrode 140 and including a hafnium oxide layer 160 having a tetragonal crystal structure (see, e.g., pars. 0033-0034),
wherein the multi-layered stack DS1 includes:
a seed layer 170 for promoting tetragonal crystallization of the 10hafnium oxide layer 160 and having a tetragonal crystal structure (see, e.g., par. 0039); and
a booster layer 150 for boosting a dielectric constant of the hafnium oxide layer 160 (see, e.g., par. 0030).
The recitations calling for “promoting tetragonal crystallization” and for “boosting a dielectric constant of the hafnium oxide layer” do not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967).  In the instant application, the seed layer and booster layer do not differentiate the claimed device from Moon’s device, since it requires merely a dielectric layer on the HfO2 layer and a seed layer having a tetragonal crystal structure on the HfO2 layer.
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Regarding Claim 2, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster 15layer 150 is formed under the hafnium oxide layer 160, and the booster layer 150 and the hafnium oxide layer 160 are in direct contact with each other.  

Regarding Claim 3, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches 3. The semiconductor device of claim 1, wherein the hafnium oxide layer has a dielectric constant of approximately 70 to 150 (see, e.g., par. 0034).  

Regarding Claim 4, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster layer 150 has a thickness TH11 thinner than a thickness TH12 of the hafnium oxide layer 160 (see, e.g., pars. 0030-0032).  

Regarding Claim 5, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster layer 150 has a thickness TH11 of approximately 0.1 to 5Å (see, e.g., par. 0030).  

Regarding Claim 6, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster 5layer 150 includes a metal oxide, an oxygen content of the metal oxide ranging from approximately 1 to 50 at% (see, e.g., par. 0030).  

Regarding Claim 8, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster layer 150 includes a divalent metal, a trivalent metal, or a penta-valent metal (see, e.g., par. 0030).

Regarding Claim 9, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster layer 150 includes at least one of niobium, tantalum, and vanadium (see, e.g., par. 0030).

Regarding Claim 10, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster 20layer 150 includes niobium oxide, niobium oxynitride, tantalum oxide, tantalum oxynitride, vanadium oxide or vanadium oxynitride (see, e.g., par. 0030).

Regarding Claim 11, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the booster layer 150 and the seed layer 170 include different materials (see, e.g., pars. 0030, 0039).

Regarding Claim 12, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that a dielectric constant of the seed layer 170 is lower than a dielectric constant of the hafnium oxide layer 160 (see, e.g., pars. 0034, 0038-0039).

Regarding Claim 21, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches a thermal source layer between the multi-layered stack DS1 and the second electrode 140 (see, e.g., par. 0028).

Regarding Claim 22, Moon teaches all aspects of claim 21.  Moon (see, e.g., Fig. 1), teaches that the thermal source layer includes a conductive material (see, e.g., par. 0028).

Regarding Claim 29, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches that the multi-layered stack DS1 includes a sequential stack of the booster layer 150, the hafnium oxide layer 160 and the seed layer 170.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2020/0091279) in view of Kim (US 2010/0207243).

Regarding Claim 7, Moon teaches all aspects of claim 1.  Moon is silent with respect to the claim limitation that the booster layer includes a metal oxynitride having an oxygen content higher than 10a nitrogen content.
Kim (see, e.g., Fig. 1), in similar capacitor structures to those of Moon, on the other hand, teaches using oxynitride layers having an oxygen content higher than 10a nitrogen content to improve permittivity and reduce leakage current, also, since the dielectric layer may include a relatively small amount of nitrogen, layer quality may be improved and deterioration of the capacitor may be prevented (see, e.g., pars. 0071, 0072).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2020/0091279) in view of Cho (KR 20080098824).

Regarding Claim 13, Moon teaches all aspects of claim 1.  Moon does not teach that a doped layer is embedded in the seed layer.  
Cho (see, e.g., Figs. 5-8), on the other hand, teaches capacitors having a doped layer embedded in the seed layer D-ZrO2 to improve the charging capacity of the capacitor (see, e.g., Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Moon’s device, a doped layer embedded in the seed layer, as taught by Cho, to improve the charging capacity of the capacitor.

Regarding Claim 17, Moon and Cho teach all aspects of claim 13.  Cho (see, e.g., Figs. 5-8), teaches a doped layer embedded in the seed layer D-ZrO2, and Moon (see, e.g., Fig. 3), teaches a seed layer 370B having an energy bad gap (i.e., 8.7 eV) which is higher than energy band gaps of the hafnium oxide layer 160 (i.e., 5.68 eV) and the seed layer 170 (i.e., 7.8 eV), whereby the generation of leakage current from the capacitor may be suppressed and relatively high capacitance may be provided (see, e.g., pars. 0037, 0039, 0052)
Thus, Moon and Cho teach that the doped layer has an energy band gap which is higher than energy band gaps of the hafnium oxide layer and the seed layer.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2020/0091279) in view of Nakagawa (US 2012/0021612).

Regarding Claim 18, Moon teaches all aspects of claim 1.  Moon is silent with respect to the claim limitation that the hafnium oxide layer 160 further includes a crystallization promoting dopant.  
Nakagawa, on the other hand, teaches that when an element with a large atomic radius, such as Y, is added to monoclinic HfO2, the cohesive energy of the cubic crystal is reduced so that the cubic crystal is stabilized, which results in the conversion of the HfO2 crystal system from the monoclinic crystal to a tetragonal or cubic crystal, so that an HfYO dielectric film with a high relative dielectric constant of 70 is obtained (see, e.g., par. 0007).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Moon’s device, a crystallization promoting dopant in the HfO2 layer, as taught by Nakagawa, to promote the conversion of the HfO2 crystal system from the monoclinic crystal to a tetragonal or cubic crystal, so that an HfYO dielectric film with a high relative dielectric constant of 70 is obtained.

Regarding Claim 19, Moon and Nakagawa teach all aspects of claim 18.  Nakagawa teaches that the 15crystallization promoting dopant includes strontium (Sr), lanthanum (La), gadolinium (Gd), aluminum (Al), silicon (Si), yttrium (Y), zirconium (Zr), niobium (Nb), bismuth (Bi), germanium (Ge), dysprosium (Dy), titanium (Ti), cerium (Ce), magnesium (Mg), nitrogen (N), or a combination thereof (see, e.g., par. 0007).

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2020/0091279) in view of Shih (US 2005/0132549).

Regarding Claim 20, Moon teaches all aspects of claim 1.  Moon does not show that the multi-layered stack comprises a plurality of the hafnium oxide layers, a plurality of the booster layers, and a plurality of the seed layers, 117wherein the multi-layered stack includes a directly contacting interface in which each of the hafnium oxide layers is in direct contact with each of the booster layers, each of the booster layers is disposed under each of the hafnium 5oxide layers.  
Shih (see, e.g., Fig. 5), on the other hand, teaches capacitors comprising a multi-layered stack including a plurality of the hafnium oxide layers, a plurality of the booster layers, and a plurality of the seed layers, 117wherein the multi-layered stack includes a directly contacting interface in which each of the hafnium oxide layers is in direct contact with each of the booster layers, each of the booster layers is disposed under each of the hafnium 5oxide layers.  The high-k multi-layered stack substantially increases the capacitance per unit area and reduces leakage currents, while the layer materials and thicknesses are optimized to reduce the nonlinear capacitance dependence on voltage, thus, providing capacitors that are lower voltage-dependent (see, e.g., Abstract, pars. 0003, 0032-0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Moon’s device, a plurality of the hafnium oxide layers, a plurality of the booster layers, and a plurality of the seed layers, 117wherein the multi-layered stack includes a directly contacting interface in which each of the hafnium oxide layers is in direct contact with each of the booster layers, each of the booster layers is disposed under each of the hafnium 5oxide layers, as taught by Shih, to substantially increase the capacitance per unit 

Regarding Claim 30, Moon teaches all aspects of claim 1.  Moon does not show that the multi-layered stack includes a sequential stack of a first booster layer, a first hafnium oxide layer, the seed layer, a second booster layer and a second hafnium oxide layer.
1175Shih (see, e.g., Fig. 5), on the other hand, teaches capacitors comprising a multi-layered stack including a sequential stack of a first booster layer, a first hafnium oxide layer, the seed layer, a second booster layer and a second hafnium oxide layer.1175  The high-k multi-layered stack substantially increases the capacitance per unit area and reduces leakage currents, while the layer materials and thicknesses are optimized to reduce the nonlinear capacitance dependence on voltage, thus, providing capacitors that are lower voltage-dependent (see, e.g., Abstract, pars. 0003, 0032-0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Moon’s device, a sequential stack of a first booster layer, a first hafnium oxide layer, the seed layer, a second booster layer and a second hafnium oxide layer1175, as taught by Shih, to substantially increase the capacitance per unit area and reduce leakage currents, while reducing the nonlinear capacitance dependence on voltage, thus, providing capacitors that are lower voltage-dependent.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2020/0091279) in view of Cho (US 2021/0134803).

Regarding Claim 23, Moon teaches all aspects of claim 1.  Moon (see, e.g., Fig. 1), teaches the hafnium oxide layer 160 and the seed layer 170.  However, Moon does not show that the multi-15layered stack further includes: a leakage barrier layer; and an interface control layer over the leakage barrier layer, and the leakage barrier layer and the interface control layer are positioned at a higher level than the hafnium oxide layer and the seed 20layer.  
Cho (see, e.g., Figs. 1C-1D), on the other hand, teaches capacitors similar to those of Moon, comprising a multi-15layered stack 20/30/40 further including:
a leakage barrier layer 42; and
an interface control layer 41 over the leakage barrier layer 42, and the leakage barrier layer 42 and the interface control layer 41 are positioned at a higher level than the hafnium oxide layer and the seed 20layer (see, e.g., par. 0028).
The constituents of layer 40, i.e., 41/42 may be present at a pathway, e.g., a grain boundary, along which charges move, and may serve to prevent charges from traveling along a grain boundary of the layer 40.  For this reason, the dielectric layer 30 may maintain its dielectric constant, and the capacitor 1 may suppress its current leakage, with the result that the capacitor 1 may have high capacitance and it may be possible to substantially reduce or prevent damage to the dielectric layer 30 in a subsequent process (see, e.g., par. 0021).
 It would have been obvious to one of ordinary skill in the art at the time of filing to include in Moon’s device, a leakage barrier layer and an interface control layer over the leakage barrier layer, and the leakage barrier layer and the interface control layer being 

Regarding Claim 24, Moon and Cho teach all aspects of claim 23.  Moon (see, e.g., Fig. 1), teaches a capacitor structure comprising the hafnium oxide layer 160 and the 118seed layer 170 (see, e.g., Moon, par. 0034) and Cho (see, e.g., Figs. 1C-1D), teaches that the leakage barrier layer 42 includes a material (i.e., Al2O3) having a lower dielectric constant and a higher band gap than the hafnium oxide layer 160 and the 118seed layer 170 (see, e.g., Cho, par. 0028).  

Regarding Claim 25, Moon and Cho teach all aspects of claim 23.  Cho (see, e.g., Figs. 1C-1D), teaches that the leakage barrier layer 42 includes an aluminum-containing material or a 5beryllium-containing material (i.e., Al2O3, see, e.g., Cho, par. 0028).  

Regarding Claim 26, Moon and Cho teach all aspects of claim 23.  Moon and Cho are silent with respect to the claim limitation that the leakage barrier layer has a thickness thinner than the hafnium oxide layer and the seed layer.  
However, this claim limitation is merely considered a change in the thickness of the leakage barrier layer in Moon’s/Cho’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the leakage barrier layer in Moon’s/Cho’s device, as the courts have held that changes in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Moon’s/Cho’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	

Regarding Claim 27, Moon and Cho teach all aspects of claim 23.  Cho (see, e.g., Figs. 1C-1D), teaches that the interface control layer 41 includes a material having a higher electronegativity than the hafnium oxide layer (see, e.g., par. 0028).  
15
Regarding Claim 28, Moon and Cho teach all aspects of claim 23.  Cho (see, e.g., Figs. 1C-1D), teaches that the interface control layer 41 includes titanium oxide, tantalum oxide, niobium oxide, aluminum oxide, silicon oxide, tin oxide, germanium oxide, e.g., par. 0028).  

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/
Primary Examiner, Art Unit 2814